

114 HR 6347 IH: To extend for one year the program for priority review to encourage treatments for rare pediatric diseases.
U.S. House of Representatives
2016-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6347IN THE HOUSE OF REPRESENTATIVESNovember 17, 2016Mr. Grayson introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo extend for one year the program for priority review to encourage treatments for rare pediatric
			 diseases.
	
 1.Extension of program for priority review to encourage treatments for rare pediatric diseasesSection 529(b)(5) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360ff(b)(5)) is amended by striking December 31, 2016 and inserting December 31, 2017.
		